Reasons for Allowance
Claims 1, 3-7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a fastening system to fasten fitments to a floor of a cabin of a vehicle, or a vehicle comprising a floor and a fitment fastened to the floor of the cabin via a fastening system comprising a receiving frame including an arch defining an open area between the legs of the arch, the legs having lower ends configured to be adjacent the floor, a central piece mounted to and between the legs of the receiving frame and positioned in the open area of the receiving frame, the central piece including an upper surface, a lower surface and a bore extending between the upper and lower surfaces, the bore having a pivoting axis parallel to a pivoting plane defined by the arch of the receiving frame, an axle component within the bore and pivots about the pivoting axis within the bore, a cantilever positioned between the lower surface of the central piece and the floor and including a mounting end mounted to the axle component such that the cantilever pivots with the axle component, a screw element fastened to an upper end of the axle component and positioned between the upper surface of the central piece and the upper portion of the arch, wherein the screw element is adjustable to engage the axle component and the upper surface of the central piece to fix an angular position of the axle component and the cantilever with respect to the bore, fastening elements to connect the cantilever to the floor of the cabin of the vehicle, wherein a pivoting position of the cantilever is lockable relative to the receiving frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642